DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   BRUCE HERNANDEZ GEDDES,
                           Appellant,

                                    v.

 CRICKET CLUB TOWNHOMES HOMEOWNERS ASSOCIATION, INC.
                      Appellee.

                               No. 4D22-50

                          [September 8, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No.
CACE20010785.

  Bruce Hernandez Geddes, Lauderhill, pro se.

  Steven B. Katz of SBK Legal, Lauderhill, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.